NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ANNE WANGARI MWAGIRU,                           No.    14-71487

                  Petitioner,                    Agency No. A200-754-599

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY and FISHER, Circuit Judges.

        Anne Wangari Mwagiru, a native and citizen of Kenya, petitions for review

of the Board of Immigration Appeals order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Mwagiru

failed to demonstrate changed or extraordinary circumstances to excuse her

untimely-filed asylum application. See 8 C.F.R. § 1208(a)(4), (5). Thus, we deny

the petition for review as to Mwagiru’s asylum claim, including her claim to a

humanitarian grant of asylum.

      As to Mwagiru’s withholding of removal claim, the record does not compel

the conclusion that a protected ground was one central reason for the past harm

Mwagiru suffered in Kenya. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th

Cir. 2009) (to reverse the REAL ID Act “requires that a protected ground represent

‘one central reason’ for an asylum applicant’s persecution”). Substantial evidence

supports the agency’s conclusion that Mwagiru failed to establish a clear

probability of future persecution because she did not demonstrate it would be

unreasonable for her to relocate within Kenya. See Gomes v. Gonzales, 429 F.3d

1264, 1267 (9th Cir. 2005) (fear of future persecution undermined by prior

successful internal relocation). Thus, we deny her petition for review as to

                                          2                                    14-71487
withholding of removal.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Mwagiru failed to show it is more likely than not that she would be

tortured by or with the consent or acquiescence of the Kenyan government. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                     14-71487